 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDTaft Broadcasting Company, WBRC-TVandInter-nationalBrotherhood of ElectricalWorkers,Local253.Cases 10-CA-18054 and 10-CA-1832225 February 1985DECISION AND ORDERBy CHAIRMAN DOTSON ANDMEMBERSHUNTER AND DENNISOn 1 August 1983 Administrative Law JudgeLawrence W. Cullen issued the attached decision.The Respondent filed exceptions' and a supportingbrief.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,2 andconclusions only to the extent consistent with thisDecision and Order.,The judge found that the Respondent violatedSection 8(a)(5) and (1) of the Act by insisting toimpasse on a nonmandatory subject of bargaining.The Respondent contends, inter alia, that it is irrel-evant whether the subject of bargaining in questionis a mandatory or nonmandatory subject as the Re-spondent did not insist to impasse on the proposal.For the reasons set forth below, we find merit inthe Respondent's position.As more fully set forth in the judge's decision,the Respondent and the Union have been parties tosuccessive collective-bargaining agreements since1955.The most recent agreement was effective 1December 1979 through 30 November 1981. On 10November 1981 the parties commenced bargainingfor a hew collective-bargaining agreement and held10 bargaining sessions between that date and 2March 1982.iThe Respondent has requested oral argument The request is deniedas the record,exceptions, and brief adequately present the issues and thepositions of the parties2The Respondentcontends that in his decision the judge misquoted aletter 'sent by the Respondent on 2 July 1982 to employee Walton Thecorrect text of the letter,in pertinent part,is as followsIhave carefully studied your June 23rd letter Those parts that re-quest information have been answeredIhave carefully reviewed those parts of the letter where you at-tacked the station and me personally I did not want to act inpulsive-ly [sic]In your June 23rd letter you imply an"ulterior motive", (althoughyou have no evidence of it), you implied that the station is payingfor a pre-set result (although you have no evidence of it), you ac-cused me of having a motive and cause to erase the tape myself (al-though you have no evidence of it), and lastly you accused me ofbeing a liarAlthough you have been insolent before (see for example yourletter of Sept 4, 1981, and in the phone call you made to me while Iwas at home on June 12, 1982) your June 23rd communication is adirect affront to your employerYou also attempted to undermine my ability to act as supervisor ofthe Engineering Department There are other ways of resolving dif-ferencesDuring the first bargaining session on 10 Novem-ber 1981, the parties exchanged proposals concern-ing a variety of items such as wages and benefits.At this time, the Respondent proposed the creationof an engineering workarea(EWA), which essen-tiallywould alter the Union's work jurisdictionfrom a 79-mile radius of the Respondent's facilityto the Respondent's facility itself.Bargaining ses-sionswere again held on 11 and 18 November1981.Agreement was reached on several items un-related to the Respondent's EWA proposal.At the fourth bargaining session held on 2 De-cember 1981, the Respondent presented a docu-mentcontaining the proposals on which agreementhad been reached. The parties discussed pension,profit sharing, and thrift plans and certain job clas-sifications.They also discussed the EWA proposal.The Respondent offered to modify the EWA pro-posal in several respects including an offer toexpand the work area.A fifth bargaining session was held on 10 De-cember 1981 where many topics were discussedand some were agreed to. The Respondent's EWAproposal, however, was not discussed.A sixth session was held on 29 December 1981.Among other things, the Union agreed to acceptthe Respondent's EWA proposal if the Respondentwould agree to the Union's wage proposal. TheRespondent refused to accept the Union's compro-mise,but countered with an offer to guaranteethere would be no layoffs under the EWA propos-al.The parties then discussed, inter alia, the wagescale,profit sharing,pension,and thrift plans,lunch proposals, and the duration of the contract.The partiesmet againon 12 January 19823 atwhich time the Union rejected the Respondent'sEWA proposal without discussion. At this session,the parties did discuss proposals concerning, interalia, cameras and job classifications.At the eighth bargainingsessionon 9 FebruarytheRespondent modified its EWA proposal, butthe Union refused todiscussit.The parties againdiscussed, however,inter alia,the wage scale, va-cations, sick leave, profit sharing, pension and thriftplans, and lunch proposals.At the ninth bargainingsessionon 16 February,the Union restateditswillingnessto accept the Re-spondent's EWA proposal if the Respondent wouldagree to the Union's wage proposal. The Respond-ent refused, and the parties once again discussedprofitsharing,pension,and thriftplans, lunch pro-posals.At the 10th bargaining session, held 2 March, theUnion rejected the proposals made by the Re-3All dates hereafterare 1982 unlessotherwise indicated274 NLRB No. 38 TAFT BROADCASTING COspondent on 16 February. The Union also present-ed counterproposals almost identical to its initialproposals proffered the preceding November. In sodoing, the Union reneged on at least one agreementreached earlier.The Respondent rejected the proposals, but of-fered a signup bonus to all unit employees if theUnion would agree to the Respondent's 16 Febru-ary offer by 17 March. When the Union failed toagree by 17 March, the Respondent notified theUnion on 18 March that the Respondent's last offerof 16 February would be put into effect on 21March. Thus, on 21 March the Respondent imple-mented its proposals proffered on 16 February.This resulted in many changes in wages and bene-fitsand also included implementation of the Re-spondent's EWA proposal.As fully set forth in the attached decision, thejudge concluded that the Respondent's EWA pro-posalwas a nonmandatory subject of bargaining.Next, finding that impasse may result from one un-resolved issue or several unresolved issues, thejudge summarily found that the Respondent bar-gained to impasse over the EWA proposal. Con-cluding that parties may not insist to impasse on anonmandatory subject of bargaining, the judgefound that the Respondent's conduct violated Sec-tion 8(a)(5) and(1) of the Act.The Board and courts have long held thatinsist-ence to impasse on a nonmandatory subject of bar-gaining constitutes a violation of Section 8(a)(5)and (1).We therefore agree with the judge's legalanalysis that, for the Respondent's conduct to beunlawful, the Respondent must insist to impasse ona nonmandatory subject of bargaining. Parties arefree to set forth proposals concerning nonmanda-tory subjects of bargaining, but may not insist onthese proposals to impasse. The existence of severalunresolved items at the point impasse is reached,however, does not necessarily mean that each ofthe unresolved items caused the impasse.Thus, inevaluating whether parties have insisted to impasseon a particular nonmandatory subject of bargain-ing, the Board and the courts have looked towhether agreement on the mandatory subjects ofbargaining are conditioned on agreement on thenonmandatory subject of bargaining.NLRB v.Borg-Warner Corp.,356 U.S. 342 (1958). See alsoLatrobe Steel Co. v. NLRB,630 F.2d 171 (3d Cir.1980), cert. denied 454 U.S. 821 (1981),NationalFresh Fruit Co. v. NLRB,565 F.2d 1331 (5th Cir.1978); andSeattle-FirstNational Bank,241 NLRB753 (1979).A careful review of the record as a whole indi-cates that after 10 bargaining sessions the partieshad failed to agree on such major issues as wages,261a pension plan, and a profit-sharing plan. Addition-ally, the parties could not agree on vacation time,sick leave, lunch periods, or the duration of thecontract. Further, at the eighth bargaining session,the Union set forth proposals virtually identical tothose it had proposed at the first session, renegingon at least one item agreed to at the sixth bargain-ing session.Thus, whenimpasse was reached, theparties had not agreed on any major issue.It is undisputed that at several points in the bar-gaining sessions the Respondent did set forth theEWA proposal. There is no evidence, however,that the Respondent at any time set forth the EWAproposal as a prerequisite or condition of agree-ment on the mandatory subjects of bargaining.The record shows no more than that during thecourse of bargaining the Respondent twice offeredtomodify its original EWA proposal. Indeed, itwas the Union which offered to accept the EWAproposal as a trade off if the Respondent wouldaccept the Union's wage proposal. We find that theGeneral Counsel failed to satisfy his burden ofproof that the Respondent conditioned any agree-ment to a mandatory subject on acceptance, of itsEWA proposal. We conclude to the contrary thatthe EWA proposal was simply one of several unre-solved issueswhen the parties reached impassegenerally on mandatory subjects of bargaining.Therefore, whether the EWA proposalis a man-datory or nonmandatory subject of bargaining, thefact remains it is not the issue over which the par-tiesreached impasse.4 Accordingly, we reverse thejudge's findings that the Respondent violated theAct bybargaining to impasse on a nonmandatorysubject of bargaining and by thereafter implement-ing changes in terms and conditions of employmentpursuant to its earlier proposals.5ORDERThe National Labor Relations Board orders thattheRespondent,TaftBroadcastingCompany,WBRC-TV, Birmingham, Alabama, its officers,agents, successors.and assigns, shall1.Cease and desist from(a)Suspending its employees or threatening itsemployees with discharge because they engage inprotected concerted activities.(b) In any like or related manner interferingwith,restraining,or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.4 In view of our finding, we need not decide whether the EWA pro-posal was a mandatory or nonmandatory subject of bargaining5Richard O'Brien PlasteringCo, 268 NLRB 676 (1984) 262DECISIONSOF NATIONALLABOR RELATIONS BOARD2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Rescind the suspension of and warning letterissued to James E. Walton.(b)Make James E. Walton whole for any loss ofearnings and other benefits suffered as a result ofthe discrimination against him in the manner setforth in the remedy section of the administrativelaw judge's decision.(c)Remove from its files any references to theunlawful suspension of James E. Walton and notifyhim in writing that this has been done and that thesuspension will not be used against him in any way.(d) Preserve and, on request, make available tothe Board or its agents for examination and copy-ing,allpayroll records, social security paymentrecords, timecards,personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(e)Post at its facility in Birmingham, Alabama,copies of the attached notice marked "Appendix. 116Copies of the notice,on forms provided by the Re-gionalDirector for Region 10, after being signedby the Respondent'sauthorized representative,shallbe posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered,defaced,or covered by any other material.(f)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.6 If this Order is enforced by a Judgment of a United States Court ofAppeals,the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board"shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-alLabor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form,join,or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT suspend you, threaten you withdischarge,or otherwise discriminate against any ofyou for supporting International Brotherhood ofElectricalWorkers, Local 253 or any other union.WE WILL NOT in any like or related mannerinterferewith,restrain,or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL rescind the suspension of any warningletter issued to James E. Walton.WE WILL make whole James E. Walton for theloss of wages and benefits,with interest,includingany loss of seniority, he incurred as a result of theunlawful suspension imposed on him.WE WILL notify James E. Walton that we haveremoved from our files any references to his sus-pension and that the suspension will not be usedagainst him in any way.TAFTBROADCASTINGCOMPANY,WBRC-TVDECISIONSTATEMENT OF THE CASELAWRENCE W. CULLEN,Administrative Law Judge.This hearing was held before me on November 17 and18, 1982, at Birmingham,Alabama.The hearing was heldpursuant to a consolidated complaint issued by the Re-gional Director for Region 10 of the National Labor Re-lations Board on August 3, 1982 The complaint in Case10-CA-18050 is based on a charge filed by the Interna-tional Brotherhood of Electrical Workers Local 253 (theCharging Party or the Union)on April 7, 1982, and al-leges that Taft Broadcasting Company,WBRC-TV, acorporation(theRespondent),violated Section 8(a)(5)and (1) of the National Labor Relations Act (the Act)since about March 17, 1982, by insisting"to impasse inbargaining on modification of the jurisdiction-unit clauseof the collective-bargaining agreement."The complaintinCase 10-CA-18322 is based on an amended chargefiled by the Charging Party on July 29, 1982, and allegesthat the Respondent violated Section 8(a)(3) and (1) ofthe Act about July 2, 1982, by the issuance of a 30-daydisciplinary suspension to its employee James E. Walton"because of his membership in, and activities on behalfof, the Union,and because he engaged in concerted ac-tivitieswith other employees for the purposes of collec-tive bargaining and other mutual aid and protection "The Respondent by its answers denies the commission ofany violations of the Act TAFTBROADCASTING COOn the entire record in this proceeding, including myobservations of the witnesses who testified herein, andafter due consideration of the positions of the parties asset out in the arguments of the General Counsel on therecord and the brief filed by Respondent, I make the fol-lowingFINDINGSOF FACT AND ANALYSIS'ITHE BUSINESS OF THE RESPONDENTThe complaint alleges, the Respondent admits, and Ifind that at the time of the alleged unfair labor practicestheRespondent was a Delaware corporation with anoffice and place of business located in Birmingham, Ala-bama, where it engaged in commercial, radio, and televi-sion broadcasting, and that during the past calendar year,a representative period, it derived revenues in excess of$100,000 from its Birmingham, Alabama operation andsubscribed to national wire services and derived in excessof $25,000 from advertising nationally sold products. Onthe basis of the admitted facts, I find that Respondent,has been at all times material herein, an employer en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act.II.THE LABOR ORGANIZATIONThe complaint alleges, the Respondent admits, and Ifind that the Union is a labor organization within themeaning of Section 2(5) of the Act.The complaint also alleges, the Respondent admits,and I find that "all broadcast technicians and engineers,hereinafter called `Technicians' excluding clerical, an-nouncers,salesmen,othernontechnicalemployees,guards, chief engineer, and other supervisors as definedin the Act," constitute a unit appropriate for collectivebargainingwithin the meaning of Section 9(b) of theAct.The complaint further alleges, Respondent admits, andIfind that since 1955, Respondent has recognized theUnion as the representative for the employees in theabove-described unit, that the Respondent and the Unionhave since 1955 entered into a series of successive collec-tive-bargaining agreements covering said employees, themost recent of which was effective for the period fromDecember 1, 1979, through November 30, 1981, and thatat all times since about 1955 the Union has been and isthe representative of a majority of the employees in theunit described above for the purposes of collective bar-gaining and by virtue of Section 9(a) of the Act has beenand is the exclusive representative of all the employees inthe aforesaid unit for purposes of collective bargainingIII.THE ALLEGED UNFAIR LABOR PRACTICESA. The Alleged 8(a)(5) and (1) ViolationsThe Alleged Insistence to Impasse in Bargaining on theModification of the Jurisdiction- Unit Clause of the Collec-tive-Bargaining Agreement:The parties commenced bar-iThe following includes a composite of the testimony of the witnesseswhose testimony is credited, except insofar as specific credibility resolu-tions are made263gaining for a new collective-bargaining agreement onNovember 10, 1981, to succeed the 1979-1981 laboragreement (G C. Exh 12) which was to expire on No-vember 30, 1981 The Union was represented by JamesWalton, the Union's business manager, and by varioustechnicians in the bargainingunit.Respondent was repre-sented by its chief engineer Jerry Thorn and by its attor-ney Frank Stewart. At the initial meeting the parties ex-changed and discussed their proposals. The Union's pro-posal contained a number of demands primarily for im-provements in wages and benefits and greater job securi-ty (G.C. Exh 13). The Respondent's proposal containeda number of demands including a proposal to createmaster and production technician job classifications toreplace theexistingtechnician job classification of tech-nician and an "engineering work area" proposal The en-gineeringwork area proposal is the proposal which theGeneral Counsel contends was a permissive subject ofbargaining that was unlawfully bargained to impasse bythe Respondent in this case.As set out above the bargainingunit is a singleclassifi-cation unit consisting solely of technicians who were de-fined under "definitions"-paragraph 6 of the 1979-1981labor agreement asany person holding a valid FCC Radio TelephoneOperator's License, 1st Class, employed for the in-stallation,operation,maintenance and constructionof radio broadcast, television, voice, facsimile andre-broadcast equipment and apparatus by means ofwhich electricity is applied in the transmission ortransference, production or reproduction of voice,'sound or vision with or without ethereal aid, includ-ing the making of all recordingsThe Respondent proposed the addition of a phase tothisdefinitionfollowing the phrase "including themaking of all recordings," with"in the engineering workarea."The engineering work area was to be defined as"the transmitter,M.C.R., projection, tape room, studiocontrol room and studio." (G.C Exh. 13 at 2).The foregoing definition of the engineering work areawas proposed by Respondent in conjunction with its pro-posed modification of article I, section 4 of the 1979-1981 labor agreement which provided:The Trade jurisdiction of this Agreement shall in-clude (except as provided below) all work in con-nectionwith the construction, installation (exceptnew construction workas inthe jurisdiction of theIBEW inside wireman), operation, maintenance, andrepairs of broadcast, television, facsimile and audioequipment and apparatus by means of which elec-tricity is applied in the transmission or transference,production or reproduction of voice, sound orvisionwith or without ethereal aid, including themaking of all recordings, and studio lighting.Theabove is confined to the Engineering work area.2This2Respondent's proposed modification of this clause is italicized 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDshall not preclude the operation of two-way broad-cast equipment by non-technical personnel for newscoverage and communicationsTechnicians shallnot be required to perform work outside the scopeof this agreement[G C Exh13 at 4,5]Respondent'sproposal also would delete section 4 04of article I of the 1979-1981 agreement which had pro-vided as follows-All remote pickupsshall be madeby Techniciansand Technicians shall be assigned to network origi-nations[G.C Exh 13 at 6]Respondent'sproposal also would delete section 4 05of article I which had provided as follows-The tradejurisdictionof thisAgreement is confinedto the station and an areacircumscribed by theClassB contour coverageof WBRC-TV 3The effectof Respondent'sproposed modification ofthe trade jurisdictionclause wasto diminishthe scope ofthe unit jurisdiction clause from the 79-mile radius to theengineering work area.The partiesmet and negotiated in 10 bargaining ses-sions betweenNovember10, 1981, and March 2, 1982.During thecourse ofthese bargaining sessions severalitems of agreement were reached and had been initialedby the parties.Severalissues had not be discussed exten-sively.During the course of bargaining the Respondentproposed several modifications of its engineering workarea proposal including the assurance"that no techniciancoveredby this agreement will be laid off as a result ofthose changes" (G.C. Exh.14); the assignment of techni-cians "to other areas on an as needed basis"(G.C. Exhs.15-16); and Respondent'sofferduring theNovember 18,1981 bargaining session, to expand its then proposed en-gineeringworkarea to include the maintenance shop andother areas in which maintenance work was performed.(Tr 175, 176.)ChiefEngineerThorn testified that theUnion had ini-tially declined to discuss the engineeringworkarea pro-posal but that at the December 29, 1981 bargaining ses-sion the Union indicated a willingness to resolve thisissue if theUnion's proposalfor a substantial wage in-crease and cost-of-living allowance wereaccepted byRespondent Respondent did not agreeto do so.BusinessManager Walton testified that the Respondent's engineer-ing workarea proposal was discussed at the January 12,1982 bargaining session and that at that time Thorn saidthat the engineeringworkarea had been decided by Re-spondent and was not negotiable.Thorn denied havingmade this statement but testifiedthathe had told unionrepresentatives during a recess in the bargaining at thatmeeting, "that the company-that the engineering workwas not going away. Basically trying to make some typeof suggestion to them to progress onward"IcreditThorn's versionas the more likely in view of the Re-3The class B contour is a 79-mile radius of the Respondent's broadcasttelevision station located atop Red Mountain in Birmingham,Alabamaspondent'smodificationsof its proposal during thecourse ofnegotiationsAt the February 16, 1982 bargaining session Respond-ent offered a complete contract proposal(R. Exhs 6, 15,and 16).Thorn testified that the Union had refused todiscuss the engineering work proposal at the February 9,1982 meeting and initially also refused to do so at theFebruary 16, 1982 meeting but during the course of thislattermeetingWalton again offered to accept the engi-neeringwork area proposal if the Respondent wouldaccept the Union'swage proposalNo agreement wasreached.At the commencement of the 10th meeting on March2, 1982, the Union rejected the Respondent's proposal ofFebruary 16, 1982, and offered a counterproposal whichwas essentially similar to its original proposal at the com-mencement of bargaining.At this meeting the Respond-ent offered a sign-up bonus for each technician if theUnion agreed to Respondent'sFebruary 16, 1982 propos-alby March 17, 1982. The engineering work area pro-posal was not discussed at this meetingThe Union did not agree to the Respondent's proposaland on March 18, 1982,the Respondent by its letter ofthat date(G.C. Exh 18)informed the Union that itwould implement its February 16, 1982 proposal onMarch 21, 1982, as a result of lack of progress in bar-gaining and the need for a pay increase for the techni-cians and the need to enroll the technicians in two fringebenefits plans(the proposed pension and Traesop plans)by March 31, 1982, which was the last day of Respond-ent's fiscal year.One of the key issues on which therehad been no agreement at the time of the implementationof Respondent'sproposal on March 21, 1982, was theRespondent's engineering work area proposalRespondent implemented its contract proposal onMarch 21, 1982.The contract proposal implemented byRespondent on March 21, 1982, provided for an increaseinwages; adoption of its proposed pension plan, andTraesop plan,a 5-year agreement;implementation of Re-spondent's engineering work area proposal modifying thedefinition of technicians and section 4 of the agreementregarding the trade, jurisdiction,and use of equipment,modifications in the grievance procedure;abolishment ofthe part-time technicians classification and creation of atemporary technician classification;deletion of seniorityrightswith regard to shift hour preference;creation ofproduction technicians and master technicians classifica-tionswithcorresponding wage rates,changes in vacationbenefits and rights;and numerous other modifications ofthe agreement as well as the eliminationof the check-offclause for union dues(art. 3, sec. 24)The parties subse-quently met in bargaining on May 14, 1982, and June 25,1982.At the June 24-25, 1982 meeting,the Respondentproposed the elimination of its engineering work areaproposal.No agreement was reached between the partieson a new labor agreementB IssueWhetherRespondent violated Section 8(a)(5) and (1)of the Act bybargaining to impasse its engineering workarea proposal. TAFT BROADCASTING CO(a)Whether the engineering work area proposal was apermissive or a mandatory subject of bargaining.(b) If Respondent's engineering work area proposalwere a permissive subject of bargaining, did Respondentinsiston its proposal to impasse and unlawfully imple-ment the terms of its proposed contract modificationsthereto.AnalysisThe General Counsel contends that the Respondent at-tempted to eliminate certain work of the technicians byredefinition of the work performed by the bargainingunit,thus affecting the definition of the bargaining unititself, a permissive subject of bargaining, and that the im-position of its proposal constituted bargaining to impasseover a permissive subject of bargaining, relying onNews-paper Printing Corp.,232 NLRB 291 (1979), enfd. 625F.2d 956 (10th Cir. 1980), cert. denied 450 U S. 911(1981), andNewport News Shipbuilding Co,236 NLRB1637 (1978). The General Counsel also contends relyingonNational Fresh Fruit Co.,277NLRB 2014, 2016(1977) enf denied F.2d 1331 (5th Cir 1978), that therehas been no showing of a legitimate impasse by Respond-ent as there were a number of other items on the bar-gaining table which had not been fully discussed and hadnot been negotiated at the time of Respondent's assertionof an impasse in this case and that Respondent couldhave increased the wages and benefits of its employeesand informed the Union of its plans to do so without as-serting the existence of an impasse and unilaterally im-posing the conditions set outin itslast contract proposalThe Respondent contends that its engineering workarea proposal concerned work assignment, a mandatorysubject of bargaining, and was its legitimate attempt toaddress a problem of assignment of certain engineeringwork at outlying locations which proposal was promptedby a change of circumstances if faced with respect tochanges in technology and delivery of serviceas well asincreased competition by cable TV companies. Respond-ent contends that it engaged in lengthy bargaining con-cerning this subject and others but that the Union re-fused to consider it unless the Respondent agreed to asubstantial pay raise for the technicians and cites themost recent proposal of the Union which encompassedsubstantially the same proposal as initially offered by theUnion at the commencement of bargaining in October1981 as well as the lengthy negotiations engaged in bythe parties as evidence that an impasse existed over thissubject as well as the subject of job classification descrip-tion for temporary technicians and other undisputedmandatory subjects of bargaining. The Respondent con-tends that it implemented its proposal in order to givethe technicians an overdue pay raise and to ensure theirinclusion under Respondent's pension and benefit pro-grams and Traesop programs for the Respondent's up-coming fiscal year on April 1, 1982. Respondent alsocontends that its written commitment to the Union thatno member of the bargaining unit would lose his job as aresult of its proposed change in article I, section 4, is evi-dence that its proposal did not involve a redefinition ofthe bargaining unit but was concerned with work assign-ment rather than the exclusion of employees from the265bargaining unitRespondent relies onNewspaper PrintingCorp. v.NLRB,692 F.2d 615 (6th Cir 1982);Boeing Co.v.NLRB,581 F.2d 793 (9th Cir 1978), andUniversity ofChicago v.NLRB,514 F 2d 942 (7th Cir. 1975). Re-spondent also contends that its advocacy of its engineer-ingwork area proposal did not cause the impasse as itwas only one of numerous unresolved issues and was not"one which prevented them from reaching agreement"citingNational Fresh Fruit Co.,supraIfind the instant case factually indistinguishable fromNewspaper Printing Corp.,250NLRB 1144 (1980), inwhich the Board affirmed the conclusions of Administra-tiveLaw Judge Peter E Donnelly and adopted his rec-ommended Order In theNewspaper Printing Corpcaseas in the instant case the employer respondent sought tomodify a unit work jurisdiction clause by limiting itsscope. The judge found that "this change from the lan-guage of existing contract was substantial and meaning-ful," 250 NLRB 1144 at 1148 In that case as in the in-stantcase the Respondent contended that no employeewas denied representation by the modification but ratherthat the new work jurisdiction provisions were necessarytopermit the respondent to operate in an efficientmanner.These arguments were rejected by the judgewho found that respondent had unlawfully insisted to im-passe on this issue and that such insistence and the unilat-eral adoption of this proposal constituted violations ofSection 8(a)(5) of the Act, citing in support thereof,Newspaper Printing Corp.,232 NLRB 134 (1977), and Co-lumbia Tribune Publishing Co,201NLRB 538 (1973).The judge further found that since there was an unlawfulimpasse on the jurisdiction unit proposal, it was immate-rialwhether or not an impasse had been reached on vari-ous other unilateral changes prior to their implementa-tion,citing in support thereof,Douds v. InternationalLongshoremen's Assn., 241F 2d 278 (2d Cir. 1957) Inadopting the decision of the judge the Board noted thatalthough the pertinent section of the contract was enti-tled "Jurisdiction," the parties had bargained to impasseover the unit description and not work jurisdiction aloneThe Board's Order in this case was denied enforcementby the Sixth Circuit Court of Appeals, 692 F 2d 615 (6thOr. 1982). However, I am bound to apply Board law. Ithus find that the Board's decision inNewspaper PrintingCorp.,supra, 250 NLRB 1144, applies to the facts in thiscase. I find that the Respondent was attempting to nego-tiate a change in the unit jurisdiction clause by its engi-neering work area proposal. This change impacted di-rectly on the unit description and was a permissive sub-ject of bargaining.Ifurther find that Respondent did insist on its engi-neering work area proposal and bargained to impasse onthis subject It is well established that a permissive sub-ject need not be the sole cause of the failure to reach anagreement in order for a finding of an unlawful insist-ence to impasse on that permissive subject of bargainingto have occurred. An impasse may result from a singleunresolved issue or a number of unresolved issues. Theexistence of a number of unresolved issues as existed inthis case at the time of the implementation of the con-tract by the Union does not eliminate the violation of the 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDAct by Respondent's insistence on the permissive subjectof bargaining to impasseNational Fresh Fruit Co.,supra,Newspaper Printing Corp,supra, 250 NLRB 1144. Thusby its insistence to impasse on a permissive subject ofbargaining and by its implementation of each of its uni-lateralcontract changes pursuant to its proposal Re-spondent violated Section 8(a)(5) and (1) of the ActC. The Suspension of James WaltonThis aspect of the complaint is derived from an unre-lated charge that Respondent violated Section 8(a)(3)and (1) of the Act by its suspension of James Walton, theUnion's business manager, about July 2, 1982. On June 3,1982, Chief Engineer Thorn wrote to Walton in Walton'scapacity as business manager, informing Walton that Re-spondent'sRCA TCR-100 video alignment cartridgetape had been destroyed and that stated as follows-The unexplained destruction of the RCA TCR-100video equipment cartridge tape cannot go unnoticedby the Company, knowing that in order to destroythis tape certain deliberate steps had to be takenThe letter then informed Walton that Respondent intend-ed to schedule six members of the bargaining unit for apolygraph test on Thursday, July 1, 1982, and assertedthat "these steps are being taken in an effort to protectthe innocent " On June 8, 1982, Walton, in his position asbusinessmanager, responded by letter to Thorn's letterof June 3, 1982, and requested a meeting between Thornand a committee of the Union to discuss the incident andto establish ground rules with respect to the administra-tion of a polygraph test The letter also asked for infor-mation concerning the incident and concerning the nameof the background of the organization employed to per-form the polygraph test with respect to administration ofpolygraph tests (G.C. Exh 2.) The letter also asked fora copy of questions that were to be asked by the poly-graph examiner in order to determine whether the ques-tions related to the incident of alleged destruction of Re-spondent's property. (G C Exh 3.) On June 9, 1982,Thorn responded by letter to Walton's letter of June 8,1982, and accepted the offer to meet with Walton andthe Union's committee and discussed alternate dates withrespect to meeting times (G C Exh 4) On June 14,Walton by his letter of that date wrote to Thorn with re-spect to a conversation between Thorn and Walton ofJune 12, 1982, concerning Walton's allegedly not havingreceived information requested in his earlier letter ofJune 8, 1982, and inquiring whether a state law gave theEmployer the right to require employees to take a poly-graph test. Thorn by his letter of June 15, 1982, respond-ed in part to Walton's letter of June 9, 1982, and con-firmed a meeting date to discuss the destruction of thecartridge tape and suggested alternate dates for the meet-ing. (G C Exh 6.) On June 18, Thorn also responded byletter toWalton's letter of June 14, 1982, and enclosed aletter listing the polygraph company and the experienceof the examiner. (G.C Exh 7) On June 21, 1982, Thornagainwrote to Walton and provided details as to thetime when the alleged incident occurred between May26 and 27, 1982, and the circumstances under which thedamage had been discovered Thorn also stated in thisletter that the six technicians to be polygraphed were se-lected as they were scheduled to work in the tape roomwhere the cartridge was during the time period when thedestruction occurred On June 23, 1982, Walton respond-ed by letter to Thorn's letter and requested additional in-formation regarding the polygraph test. Walton assertedin this letter thatevery man on your list to take the polygraph testhas been a trusted employee for years, all but onehas been an employee of Taft Broadcasting formore years that you have, as far as I know the in-tegrity of any one of these employees has neverbeen questionedThere seems to be some ulteriormotive behind the polygraph test being givenWalton also asserted in this letter that on a prior occa-sionwhen a lens was missing, no polygraph test hadbeen given and that engineers (technicians) were not im-plicated in that equipment as, "of course we were not innegotiations at the time the lens went missing." Walton'sletter further requested information concerning the accu-racy rating of the individual employed to give the poly-graph examination and asked the question, "What areyou paying the Company to administer the test and whatare you paying the Company for the results you areseeking?"Walton's letter also requested an invoice forthe alignment cart at date of purchase and inquired whatthe Respondent's plans were if one or all of the employ-ees scheduled to be polygraphed refused to take the ex-amination and "What do you plan if one or more of thepersons on your list take the test and the results are whatyour are hoping for?" Walton also asserted in his letterthat there were two other production technicians in thetape room on the Thursday morning when the cart mayhave been erased who were not scheduled for the poly-graph examinations by Respondent and inquired whetherindividualswould be required to sign a waiver of theirrights in order to take the polygraph examination andwhether Respondent's officials would submit to a poly-graph examination to determine if they had any part "inplanning or actual erasure of this cartridge?" The letterreferred to Thorn and Respondent's attorney, FrankStewart The letter further went on to state that Thorn'salleged statement in a telephone conversation withWalton on June 12, 1982, that an Alabama State law au-thorized an employer's right to require an employee totake a polygraph test was inaccurate and ended with twolines "little lies for the sake of intimidation or whatever,are still lies," and "your integrity is showing, or ratheryour lack of it " Thorn, by his letter of June 29, 1982,addressed to Walton (G.C Exh. 10) answered some ofthe items set out in Walton's letter of June 23, 1982, butspecifically stated that "this response does not addressitself to the insults and accusations directed to me per-sonally." Thorn by his letter of July 2, 1982, directed toJames E Walton, business manager, referred once againtoWalton's June 23 letter and stated thatyou implied that the station is paying for a pre-set result (although you have no evidence of et); TAFT BROADCASTING COyou accused me of having a motive and cause toerase the tape myself `although you have no evi-dence of it'; and lastly you accused me of being aliar.The letter went on further to state althoughyou have been insolent beforeyour June 23communication is a direct affront to your employerYou also attempted to undermine my ability toact as supervisor of the engineering departmentThere are other ways of resolving differences.You are hereby suspended until the start of yourshift on August 2, 1982.Further misconduct on your part will result inyour termination.The Respondent introduced evidence that Walton andThorn had had difficulties in the past and Respondentcontended thatWalton's letter of June 23, 1982, wasmolded in part by his personal animosity toward Thornand his desire to retaliate for incidents not related to thisparticular incident and that Walton was therefore not en-gaged in concerted activity and his letter of June 23,1982, and further that the statements made by Walton inthis letter in writing the letter to Thorn was so beyondthe realms of reasonableness as to lose the protection ofthe Act It is conceded by Respondent that the suspen-sion of Walton was based solely on Walton's letter ofJune 23, 1982.D. IssueThe issue is: whether Respondent, by its suspension ofJamesWalton because of the statements made in hisletter of June 23, 1982, violated Section 8(a)(3) and (1) ofthe Act.AnalysisIfind thatWalton was engaged in concerted activityprotected under Section 7 of the Act when he sent theletterof June 23, 1982, to Chief Engineer Thorn Areview of the undisputed evidence in this case as set outin the letters and correspondence thereto and of the testi-mony of Thorn and Walton discloses that the problem ofthe property destruction was brought to Walton's atten-tion in his capacity as business manager of the Union byChief Engineer Thorn in his capacity as an agent andrepresentative of Respondent and in the course of the ad-ministration of the collective-bargaining relationship be-tween the Union and the Employer An analysis of theexchange of letters between Thorn and Walton shows acontinuing inquiry on the part of Walton concerningwhat right and/or authority Respondent had to insist onpolygraph examinations of certain employees.Waltonalso asserted that members or representatives of Re-spondent might have had access to the tape as well asmembers of the bargaining unit and referred to a previ-ous incident of damage to equipment wherein polygraphexaminations were not administered.Walton's letter ofJune 23 asserts only that members of management aswell as members of the bargining unit might have hadaccess to the destroyed property and questions whetheror not these members of management were also to be po-lygraphed.Walton's letter also brings into questionwhether the Respondent was seeking certain results from267the polygraph examination and questions the truth andveracity and integrity of Thorn with respect to his al-leged contention that Respondent had the authority torequire its employees to undergo polygraph examina-tionsIt is well established that a union representative is pro-tected under Section 7 of the Act when acting on behalfof members of the bargaining unit in his representativecapacity as I find Walton was in this case. Walton's in-quiries in this regard and his assertions in his letter ques-tioned the right of management to polygraph members ofthe bargaining unit and brought into question whetherothers including representatives of the Respondent mightalso have had access to the tape and a motive for de-stroying itWalton also challenged the veracity of state-ments given to him by Thorn and questioned Thorn'struthfulness and integrity. It is well established thatunion representatives are entitled to the protection of theAct in calling into question rules of management, thetruthfulness of management, and the motives of manage-ment in the implementation of their representative re-sponsibilitiesSuch assertions as calling management rep-resentatives liars and others have been held by the Boardto be protected Under the circumstances of this case, Ido not find that Walton's conduct was beyond the pro-tection of the Act. I accordingly find that Respondent byreason of the 30-day suspension of James EWalton im-posed on him on July 2, 1982, to August 2, 1982, violat-ed Section 8(a)(3) and (1) of the Act. SeeBoettcherMfg.Corp,76NLRB 526 (1948);Hawaiian Hauling Service,219NLRB 765 (1975), enfd 545 F.2d 674 (9th Cir.1976). See alsoMax Factor Co.,239 NLRB 804 (1978),enfd. 640 F 2d 197 (9th Cir 1980).IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe unfair labor practices as found herein in section111, above, in connection with the business of Respond-ent as found in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead to labordisputes obstructing the free flow of commerce.CONCLUSIONS OF LAW1Respondent Taft Broadcasting Company, WBRC-TV is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act2InternationalBrotherhood of ElectricalWorkers,Local 253, is a labor organization within themeaning ofSection 2(5) of the Act.3By its insistence to impasse on its engineering workarea contract proposal, a permissive subject ofbargain-ing,Respondent violated Section 8(a)(5) and (1) of theAct.4 By the implementation of its contract proposal in-cluding the engineering work area proposal and theelimination of the union check-off clause and its failureto collect union dues, and the other unilateral changesimplemented under the terms of this proposal aboutMarch 21, 1982, the Respondent violated Section8(a)(5)and (1) of the Act. 268DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.By its suspension and threat of discharge issued toJames E. Walton on July 2, 1982, because of his engage-ment in concerted activities in his role as union businessmanager, Respondent violated Section 8(a)(3) and (1) ofthe Act.6.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainviolations of Section 8(a)(1), (3), and (5) of the Act, itwill be ordered to cease and desist therefrom and takecertain affirmative actions designed to effectuate the pur-poses and polices of the Act, and post the appropriatenotice. The Board does not require that employees sufferlossof increases in wages and benefit under circum-stances such as have occurred in this case with respect tothe wage increases and benefit increases such as the pen-sion and Traesop programs and vacation benefits inorder to effectuate the purposes of the Act.Kendall Col-lege,228NLRB 1083 (1977);Dura-VentCorp.,257NLRB 430 (1981), andPace Oldsmobile,256 NLRB 1001(1981), and I accordingly do not recommend that the in-creases in wages and pension and Traesop and vacationbenefits or any other increases in wages or benefits im-plemented by Respondent be rescinded. I do, however,recommend that all other terms and conditions of thecollective-bargaining agreement which expired on No-vember 30, 1981, be reinstated to the status quo anteuntilRespondent fulfills its obligation by bargaining,upon request, with the Union as the collective-bargainingrepresentative of its employees in the appropriate unit,and either reaches, or executes, a written agreement withthe Union or until a valid impasse occurs and that Re-spondent make the employees whole for any losses theymay have sustained by the implementation of Respond-ent'sproposal. I further recommend that Respondentmake whole the Union for any loss of dues that mayhave been incurred by it by reason of Respondent'selimination of the checkoff clause.4 I further recommendthat Respondent's suspension of James E. Walton for theperiod of July 2, 1982, to August 2, 1982, be rescindedand that Respondent expunge its personnel records of allreferences to the aforesaid suspension and make himwhole with respect to all loss of seniority, earnings, andbenefitswhich he may have incurred as a result of hissuspension.All loss of earnings and other benefits suf-fered by Walton or any other employees of Respondentby the unlawful acts of Respondent as found herein shallbe computed with interest in the manner prescribed in F.W. Woolworth Co.,90 NLRB 289 (1950), andFloridaSteel Corp.,231 NLRB 651 (1977).5[Recommended Order omitted from publication.]° Interest with respect tounion dues shall be appliedin accordancewith the manner prescribed inFlorida Steel Corp,231NLRB 651 (1977)See generally IsisPlumbing Co,138NLRB716 (1962)5 See generally IsisPlumbing Co,138 NLRB 716 (1962)